 

OSLH Executive Agreement

 

Eric Kotch, Eli Feder, Bob Rothenberg and Steven Gormley in their capacities as
employees, former employees and creditors (collectively referred to as the
“Executives”) are each willing to settle amounts claimed and/or owed to them by
OSL Holdings, Inc. (the“Company”). Pursuant to their employment contracts they
are entitled to convert amounts owed into common stock at a 70% discount to the
market price. Such conversion would result in new shares exceeding a multiple of
total shares currently outstanding and authorized. The Executives are
surrendering these personal rights and other debt, loans, expenses or advances
because they believe it is in the best interest of the Company. These right to
convert (hereinafter referred to as “Conversion Rights”) and all other debts,
loans, expenses or advances will be relinquished as detailed in paragraph 10
below and in exchange for certain warrants and releases as detailed below

 

The amounts are as follows

 

Gormley $56,436

 

Feder $580,000

 

Eric Kotch $674,000

 

Bob Rothenberg $311,871

 

  1. Each executive will forgive the full balance currently owed or claimed and
any other claims for past compensation, loan, debt, expense or advance
regardless of whether included in the above amounts.         2. All employment
agreements will be terminated effective as of this agreement and no additional
compensation will accrue pursuant to such agreements.         3. Any employment
contract with or compensation paid to any of the Executives within the next 18
months will require a 75% majority board vote.         4. Any employment
contract within the next 18 months with any person that awards more than
2,000,000 shares or derivative securities will require 75% majority board
consent         5. All Executives will enter into a shareholders leakout
agreement to be prepared by the Company’s securities counsel to assure legal
compliance. The leakout will be on a prorate basis and will cover a minimum
number of shares for each Executive.         6. Each Executive will honor a one
year non- compete from the later of the termination of their employment and
their resignation or removal from the board of directors.         7. Executives
will receive warrants for the following numbers of shares

 

  ● Feder-7,500,000 shares   ● Kotch- 15,000,000 shares   ● Rothenberg-
10,500,000 shares   ● Gormley- 2,000,000 shares

 

 

 

 

  8. Warrants will be drafted to provide maximum tax benefits to executives and
shall be exercisable upon the earlier of six months or after any three
consecutive day weighted average share price exceeds $0.50.         9. Each
Executive’s consent is contingent on consent from all of the Executives and upon
Board approval. If such unanimous consent and majority Board approval is not
obtained this agreement is null and void and this settlement attempt shall not
be construed as evidence of any claim or right or liability or waiver.        
10. All Executives waive any and all claims to past due compensation, expenses,
loan repayment or advance repayment from the Company and the Conversion Rights
that have accrued prior to or are claimed based on events prior to the date of
signing this agreement. Nothing herein shall be construed as to have any effect
on any obligations of the Company to family members or affiliates of any
Executive that are reflected in the records of the Company.         11. The
Company reaffirms its indemnification of the Executives pursuant to the bylaws
and also hereby releases the Executives from any and all claims or liabilities
for events up to this date.

 

Agreed to

 

Executives & Directors:

 

Eric Kotch /s/ Eric Kotch     Steve Gormly /s/ Steve Gormly     Eli Feder /s/
Eli Feder     Robert Rothenberg /s/ Robert Rothenberg

 

 

 

 